Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement (No. 333-104464) on Form S-8 of Servotronics, Inc. and Subsidiaries of our report dated March 21, 2013, relating to our audits of the consolidated financial statements, which appear in this Annual Report on Form 10-K of Servotronics, Inc. and Subsidiaries for the years ended December 31, 2012 and 2011. /S/ FREED MAXICK CPAs, P.C. Buffalo, New York March 21, 2013
